

Exhibit 10.1
 
AMENDMENT NO. 3 TO CREDIT AGREEMENT
 
This Amendment No. 3 to Credit Agreement dated as of March 28, 2008 (this
“Amendment”) is entered into with reference to the Credit Agreement dated as of
June 27, 2006, as amended by that certain Amendment No. 1 to Credit Agreement
dated as of March 28, 2007 and that certain Amendment No. 2 to Credit Agreement
dated as of July 19, 2007, among The McClatchy Company, as the Borrower, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
JPMorgan Chase Bank, N.A., as Syndication Agent and the other Lenders party
thereto (as so amended, the “Credit Agreement”).  Capitalized terms used in this
Amendment and not otherwise defined herein are used with the meanings set forth
for those terms in the Credit Agreement.
 
1. Amendments.  The Borrower and the Administrative Agent (acting with the
consent of the Required Lenders) hereby agree to amend the Credit Agreement as
follows:
 
(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions thereto in appropriate alphabetical sequence:
 
“Early Maturity Public Indebtedness” means the Borrower’s 9.875% Debentures due
April 15, 2009 and 7.125% Notes due June 1, 2011.
 
“Early Retirement” means, with respect to all or a portion of any series of
Borrower’s Public Indebtedness, any prepayment, purchase, repurchase,
redemption, retirement, defeasance, acquisition or cancellation of such Public
Indebtedness, or making any sinking fund or similar deposit with respect
thereto, prior to the stated maturity date of such Public Indebtedness.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of
determination.  For the avoidance of doubt, debt securities that are convertible
into shares of capital stock (or other ownership or profit interests) shall not
be considered Equity Interests.
 
“Later Maturity Public Indebtedness” means the Borrower’s 4.625% Notes due
November 1, 2014, 5.750% Notes due September 1, 2017, 7.15% Debentures due
November 1, 2027 and 6.875% Debentures due March 15, 2029.
 
“Miami Property” means the real property described in that certain Contract for
Purchase and Sale of Real Property effective as of March 3, 2005, as amended by
that certain First Amendment to Contract for Purchase And Sale Of Real Property,
dated as of August 10, 2007, listed as Exhibits 10.23 and 10.24, respectively,
in Borrower’s Form 10-Q filed with the Securities and Exchange Commission on
August 10, 2007.
 
“Public Indebtedness” means the Borrower’s 9.875% Debentures due April 15, 2009,
7.125% Notes due June 1, 2011, 4.625% Notes due November 1, 2014, 5.750% Notes
due September 1, 2017, 7.15% Debentures due November 1, 2027 and 6.875%
Debentures due March 15, 2029.
 
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment and (b) any payment constituting an Early Retirement of
any outstanding Public Indebtedness of such Person.
 
 
1

--------------------------------------------------------------------------------


 
(b) The definition of the term “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following paragraph immediately prior
to the end 
       thereof:
 
Notwithstanding the foregoing, at all times when the Consolidated Total Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a) is 4.00 to 1.00 or greater, the
Applicable Rate shall mean the following rates per annum (expressed in basis
points), determined by reference to such Consolidated Total Leverage Ratio:
 
Consolidated Total Leverage Ratio
Commitment Fee
Eurodollar Rate + Letters of Credit
Base Rate
> 4.00 to 1.00 but < 4.50 to 1.00
37.5
175.0
75.0
> 4.50 to 1.00
50.0
200.0
100.0



(c) Section 2.05(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
(b)           Mandatory.
 
(i)           Promptly upon receipt by the Borrower or any of its Subsidiaries
of:
 
(A) the Net Cash Proceeds received from the sale of the Miami Property, the
Borrower shall prepay an aggregate principal amount of Revolving Credit Loans
equal to the lesser of (1) 100% of all such Net Cash Proceeds and (2) the
difference between the outstanding principal amount of Revolving Credit Loans on
the date of such prepayment, and $500,000,000; and
 
(B) any tax refund attributable to the sale of the Star Tribune Company that is
received in the second fiscal quarter of fiscal 2008 or thereafter, the Borrower
shall prepay an aggregate principal amount of Revolving Credit Loans equal to
the lesser of (1) an aggregate principal amount of Revolving Credit Loans equal
to 100% of such tax refund, and (2) the difference between the outstanding
principal amount of Revolving Credit Loans on the date of such prepayment, and
$500,000,000.
 
Notwithstanding the foregoing, if any prepayment required under this Section
2.05(b) would require the Borrower to prepay Revolving Credit Loans on other
than the last day of an Interest Period and such prepayment would require the
Borrower to compensate the Lenders under Section 3.05 by reason of such
prepayment, then the Borrower may delay making the prepayment until the last day
of the applicable Interest Period.
 
(ii) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations that are in excess of $500,000,000.  Upon the drawing of any Letter
of Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable.
 
(d) Section 2.06 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
2.06.  Termination or Reduction of Commitments.
 
(a)           Optional.
 
(i)           From and after the Closing Date, the Borrower may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, or from time
to time permanently reduce the Revolving Credit Facility; provided that (A) any
such notice shall be received by the Administrative Agent not later than 10:00
a.m. five Business Days prior to the date of termination or reduction; (B) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof; (C) the Borrower shall not
terminate or reduce the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility; and (D) if, after
giving effect to any reduction of the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, such Sublimit shall be automatically reduced by the amount of
such excess;
2

--------------------------------------------------------------------------------


(ii)           The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of any Commitment.  Any reduction of any
Commitment shall be applied to the Commitment of each Appropriate Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of any Commitment shall be paid on the effective date of
such termination; and
 
(iii)           The aggregate Bridge Commitments and Term A Commitments shall be
automatically and permanently reduced to zero on the date of the Bridge
Borrowing and Term A Borrowing.
 
(b)           Mandatory.
 
(i)           The Revolving Credit Facility shall be automatically and
permanently reduced by $125,000,000 on each of the following dates:  (A) the
date of the prepayment required under Section 2.05(b)(i)(A), and (B) the date of
prepayment required under Section 2.05(b)(i)(B); provided, however, in no event
shall the Revolving Credit Facility be reduced, pursuant to this clause (i), to
less than $500,000,000; and provided further that any such permanent reduction
shall not take place with respect to any amount where the prepayment is delayed
pursuant to the last sentence of Section 2.05(b)(i) to the extent of such
delayed prepayment.
 
(ii)           If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.
 
(c)           Application of Commitment Reductions; Payment of Fees. (i) The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Credit Commitment under this Section 2.06.  Upon any reduction of the Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount.  All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.
 
(d)           Reduction of Revolving Credit Commitments.  On March 28, 2008, the
Revolving Credit Facility shall be reduced by $250,000,000 to $750,000,000.
 
(e) Section 7.07(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
(a)           Consolidated Interest Coverage Ratio.  The Borrower shall not
permit the Consolidated Interest Coverage Ratio as of the last day of any fiscal
quarter of the Borrower to be less than 3.00 to 1.00 from the Closing Date
through July 1, 2007; and 2.75 to 1.00 from and after September 30, 2007;
provided, however, that if the Ratings assigned by S&P or Moody’s to the
Facilities shall at any time be A- or better or A-3 or better, respectively,
then this covenant shall cease to be operative.
 
(f) Section 7.07(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“Consolidated Total Leverage Ratio.  The Borrower shall not permit the
Consolidated Total Leverage Ratio as of the last day of any fiscal quarter of
the Borrower to be greater than 5.00 to 1.00 from September 30, 2007 through
September 27, 2009; 4.75 to 1.00 from December 27, 2009 through December 26,
2010; and 4.50 to 1.00 after December 26, 2010.”
 
(g) There shall be added to the Credit Agreement a new Section 7.09 reading in
its entirety as follows:
 
7.09           Restricted Payments.  The Borrower shall not, nor shall it permit
any Subsidiary to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that, so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:
 
(a)           each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
 
 
3

--------------------------------------------------------------------------------

 
(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)           the Borrower may distribute rights pursuant to any existing
shareholder rights plan or redeem such rights in accordance with the terms of
any such existing shareholder rights plan;
 
(d)           the Borrower and its Subsidiaries may make Restricted Payments in
connection with or pursuant to any of its employee benefits plans or in
connection with the employment, termination or compensation of its employees,
officers, directors or consultants, including any repurchase or retention of
Equity Interests in payment of withholding taxes in connection with equity-based
compensation arrangements;
 
(e)           the Borrower may make non-cash repurchases of Equity Interests
that are deemed to occur upon exercise of stock options if the proceeds of such
repurchases are deemed to represent a portion of the exercise price of such
options;
 
(f)           the Borrower may repurchase fractional shares of its Equity
Interests arising out of stock dividends, splits or combinations, business
combinations or conversion of convertible securities;
 
(g)           the Borrower may make any payment constituting an Early Retirement
of any Early Maturity Public Indebtedness.
 
(h)           the Borrower may make any payment constituting an Early Retirement
of any Later Maturity Public Indebtedness, so long as such payment is not made
out of the proceeds of Revolving Credit Loans;
 
(i)           the Borrower may declare or pay cash dividends to its stockholders
in an amount during each fiscal quarter not to exceed $0.18 multiplied by the
number of shares of common stock outstanding on the record date for such
dividend; and
 
(j)           the Borrower may (i) declare or pay additional cash dividends to
its stockholders in excess of the dividends permitted under Section 7.09(i),
(ii) purchase, redeem or otherwise acquire for cash Equity Interests issued by
it and (iii) make any payment constituting an Early Retirement of Later Maturity
Public Indebtedness that is not otherwise permitted under Section 7.09(h), if
after giving effect thereto (A) the aggregate amount of such dividends,
purchases, redemptions, acquisitions or Early Retirements under clauses (i),
(ii) and (iii) paid or made after December 30, 2007 would be less than
$250,000,000 or (B) the amount of Consolidated Indebtedness of the Borrower
would not cause the Consolidated Total Leverage Ratio to equal or exceed 4.00 to
1.00 calculated using the Consolidated EBITDA of the Borrower as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a) (it being understood that the Borrower may allocate
any such payments to clause (B) until the Consolidated Total Leverage Ratio
equals 4.00 to 1.00 and thereafter allocate payments to clause (A) hereof).
 
2. Conditions Precedent.  The effectiveness of this Amendment shall be
conditioned upon the receipt by the Administrative Agent of (a) counterparts of
this Amendment executed by the Borrower, (b) written consents hereto executed by
the Required Lenders in substantially the form of Exhibit A attached hereto, (c)
written consents hereto executed by all of the Guarantors in substantially the
form of Exhibit B attached hereto, (d) receipt by the Administrative Agent of
amendment fees in an amount equal to 0.25% of the aggregate principal amount of
Loans, L/C Obligations and unfunded Commitments (based, in each case, on a
$750,000,000 Revolving Credit Facility) held by Lenders that shall have executed
and returned written consents in substantially the form of Exhibit A attached
hereto to Mayer Brown LLP by 12:00 noon (Eastern Daylight Time) on March 26,
2008 (which fees shall be distributed by the Administrative Agent ratably among
such consenting Lenders) and (e) receipt by the Administrative Agent of all fees
and expenses payable to it and its special counsel in connection with this
Amendment.
 
3. Representations and Warranties.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that, as of the date of this Amendment, (i)
no Default has occurred and remains continuing, and (ii) the representations and
warranties contained in Article V of the Credit Agreement and each other Loan
Document or which are contained in any document furnished at any time under or
in connection with the Credit Agreement are true and correct as if made on the
date hereof, except for representations and warranties which expressly speak as
of a particular date, in which case they shall be true and correct as of such
earlier date and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
4. Confirmation.  In all other respects, the terms of the Credit Agreement and
the other Loan Documents are hereby confirmed.
 
5. Counterparts.  This Amendment may be executed in any number of counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and the Administrative Agent have executed this
Amendment as of the date first written above by their duly authorized
representatives.
 
THE McCLATCHY COMPANY
 
 
                                By: /s/ R. Elaine Lintecum
                                Name: R. Elaine Lintecum
                                Title:   Treasurer
 
 
BANK OF AMERICA, N.A., as Administrative Agent




By: /s/ Ken Puro
Name: Ken Puro
Title:   Vice President



 
6

--------------------------------------------------------------------------------

 

[Exhibit A to Amendment]
 
CONSENT OF LENDER
 
This Consent of Lender is delivered by the undersigned Lender to Bank of
America, N.A., as Administrative Agent, with reference to the Credit Agreement
dated as of June 27, 2006 (the “Credit Agreement”), among The McClatchy Company,
as the Borrower, Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent and the
other Lenders party thereto (the “Credit Agreement”).  Capitalized terms used
herein are used with the meanings set forth for those terms in the Credit
Agreement.
 
The undersigned is a party to the Credit Agreement and hereby consents to the
execution and delivery of the proposed Amendment No. 3 to Credit Agreement by
the Administrative Agent on behalf of the Lenders party to the Credit Agreement,
substantially in the form of the draft presented to the undersigned.
 


 


 
[Name of Lender]
 


 
By:                                                                
 
Title:                                                                           
 

 
7

--------------------------------------------------------------------------------

 

[Exhibit B to Amendment]
 
CONSENT AND REAFFIRMATION OF GUARANTOR
 
This Consent and Reaffirmation of Guarantor is delivered by the undersigned
Guarantor to Bank of America, N.A., as Administrative Agent, with reference to
the Guaranty dated as of May 4, 2007 (the “Guaranty”) delivered pursuant to the
Credit Agreement dated as of June 27, 2006 (the “Credit Agreement”), among The
McClatchy Company, as the Borrower, Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as
Syndication Agent and the other Lenders party thereto (the “Credit
Agreement”).  Capitalized terms used herein are used with the meanings set forth
for those terms in the Credit Agreement.
 
Each of the undersigned is a party to the Guaranty and hereby consents to the
execution and delivery of the proposed Amendment No. 3 to Credit Agreement,
substantially in the form of the draft presented to the undersigned.  By its
execution hereof, each of the undersigned hereby (i) acknowledges and reaffirms
all of its obligations and undertakings under the Guaranty and (ii) acknowledges
and agrees that the Guaranty is and shall remain in full force and effect in
accordance with the terms thereof.
 
McClatchy Newspapers, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
East Coast Newspapers, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
The News and Observer Publishing Company


By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
Tacoma News, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
San Luis Obispo Tribune, LLC

By:   The McClatchy Company,
          its Sole Member
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
McClatchy Management Services, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
Miami Herald Media Company
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
8

--------------------------------------------------------------------------------


Macon Telegraph Publishing Company
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
Columbus Ledger-Enquirer, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
Gulf Publishing Company, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
The Bradenton Herald, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
The Sun Publishing Company, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
Nittany Printing and Publishing Company
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
The State Publishing Company
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
The Charlotte Observer Publishing Company
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
Wichita Eagle and Beacon Publishing Company, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
9

--------------------------------------------------------------------------------

 
 
Pacific Northwest Publishing Company, Inc.

By: /s/ Karole Morgan-Prager
Its Secretary, Karole Morgan-Prager
 
 
Lexington H-L Services, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
Cypress Media, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
Cypress Media, LLC
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
Quad County Publishing, Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 
 
Star-Telegram Operating, Ltd.
 
By:           Cypress Media, LLC, its General Partner
          By: Cypress Media, Inc., its Sole Member
      By: /s/ Karole Morgan-Prager
                  Its: Secretary, Karole Morgan-Prager
 
 
McClatchy U.S.A., Inc.
 
By: /s/ Karole Morgan-Prager
Its: Secretary, Karole Morgan-Prager
 


10

--------------------------------------------------------------------------------
